DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US. Patent App. Pub. No. 2010/0064260) in view of Kubota et al. (US. Patent App. Pub. No. 2018/0061288, “Kubota” hereinafter).
As per claim 1, as shown in Fig. 1, and ¶ [115-116], Amano teaches an image display system comprising: 
a plurality of terminals each having a first screen (computer devices 50a through 50d); and 
5a display control device (included in image display device 1) that controls a display device including a second screen (screen image 80 or 81), 
wherein the plurality of terminals each transmit to the display control device an image of an active window on the first screen (¶ [128]).
While Amano does not explicitly teach the plurality of terminals transmits image supplemental information including image position information indicating a 10position of the image on the first screen, and the display control device receives the image and the image supplemental information, determines a position of the image on the second screen based on the image supplemental information, and 15causes the image to be displayed at the position determined on the second screen, Amano does impliedly teach this feature as to where the image is displayed in the screen image 80 (non-overlapping) or 81 (overlapping manner) as depicted in Fig. 1).
Kubota teaches a very similar method of receiving images from different terminals and arranging the images on the screen of an image display device as shown in Fig. 1. Kubota further teaches transmits image supplemental information including image position information indicating a position of the image on the first screen, and the display control device receives the image and the image supplemental information, determines a position of the image on the second screen based on the image supplemental information, and causes the image to be displayed at the position determined on the second screen (see ¶ [88-89], and ¶ [92-94], based on the display positions transmitted by the PCs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to make use of the method of transmitting display positions of the terminals (PCs) as taught by Kubota in combination with the method as taught by Amano, the advantage of which is to designate each area of the screen to each of the images received from the PC terminals.
As per claim 6, the combined Amano-Kubota does teach wherein the display control device 15obtains information of at least one of an aspect ratio and a resolution of the first screen, obtains information of at least one of an aspect ratio and a resolution of the second screen, and adjusts a display area of the image on the second screen, based on at 20least one of the aspect ratio and the resolution of the first screen and on at least one of the aspect ratio and the resolution of the second screen, while maintaining the aspect ratio of the image on the first screen (see Kubota, ¶ [117-119]). Thus, claim 6 would have been obvious over the combined references for the reason above. 
As per claim 58, the combined Amano-Kubota does impliedly teach wherein the image position information includes an image position and an image size on the first screen (see Amano, ¶ [197]).  
Claim 9, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US. Patent App. Pub. No. 2010/0064260) in view of Kubota et al. (US. Patent App. Pub. No. 2018/0061288) further in view of Uchino (US. Patent App. Pub. No. 2010/0162127).
As per claim 2, the combined teachings of Amano and Kubota further disclose wherein the display control device 20determines a display area of the image on the second screen, based on the image supplemental information (as addressed in claim 1).
The combined Amano-Kubota does not expressly teach the display control device determines a display order of a plurality of images along a direction perpendicular to the second screen according to a reception order of the plurality of images when display areas of the plurality of images that are each 25the image transmitted from each of the plurality of terminals overlap each other on the second screen.  Amano, however, does teach the received images from the terminals can be overlapped (see Fig. 1 and 14, ¶ [121] and ¶ [235]).
However, Uchino teaches a similar method of transmitting images from different terminals (2-4) to a display device 5 as shown in Fig. 1, ¶ [23-29], wherein the display control device determines a display order of a plurality of images along a direction perpendicular to the second screen according to a reception order of the plurality of images when display areas of the plurality of images that are each 25the image transmitted from each of the plurality of terminals overlap each other on the second screen (see [31] and [43]).

As per claim 3, as addressed in claim 2, the combined Amano-Kubota-Uchino does also teach wherein the plurality of images include a first image and a second image, the display control device causes the second image to be displayed on a front side of the first image on the second screen when a display area of the first 5image and a display area of the second image overlap each other and the first image is received prior to the second image (Uchino, ¶ [31], i.e. displaying image in the respective order received from the terminals).  Thus, claim 3 would have been obvious over the combined references for the reason above.
As per claim 5, the combined Amano-Kubota does teach wherein a plurality 25of images that are each the image transmitted from each of the plurality of terminals include a fourth image (Amano, Fig. 1, one of the screen images 85a-d), a terminal of the plurality of terminals that transmits the fourth image 70obtains a change operation performed on the fourth image on the first screen, and transmits to the display control device the fourth image to which the change operation has been performed and the image supplemental information including information of the change operation, and 5the display control device determines, based on the image supplemental information, a display area of each of the plurality of images on the second screen (see Kubota, ¶ [10-11, and 17], i.e. determining the area of display image is changed and updating the changed image in the designated region accordingly).
Although not explicitly taught by the combined Amano-Kubota, Uchino, as addressed in claims 2 and 3 above, teaches determines a display order of the plurality of images along a direction perpendicular to the second screen according to a reception timing of the 10information of the change operation on the fourth image (addressed above) when the display areas of the plurality of images overlap each other on the second screen.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amano (US. Patent App. Pub. No. 2010/0064260) in view of Kubota et al. (US. Patent App. Pub. No. 2018/0061288) further in view of Ueda (US. Patent App. Pub. No. 2017/0024031),
As per claim 7, as addressed, the combined Amano-Kubota also teaches wherein the display control device adjusts the display area of the image on the second screen, based on lengths in a first direction on the first screen and the second screen (see Kubota, ¶ [117], i.e. adjusting the size of the image of the terminal to the projection screen).
The combined Amano-Kubota fails to explicitly teach excludes the part of the image from a display object when a part of the image for which the display area has been adjusted is not included in the second screen.  
	However, in the same field of endeavor to that of the combined Amano-Kubota (Fig. 1, ¶ [54-55], Ueda teaches the display control unit 133 adjusts the size of the received image from the terminals and “…generates the partial image data which is acquired by cutting a part of the projection image data, converts the size of the generated partial image data into the size which is suitable for the resolution of the display panel 52 which is provided in the mobile terminal 10, and transmits the partial image data acquired through the size conversion to the mobile terminal 10”; thus excluding the part of the image from a display object when a part of the image for which the display area has been adjusted is not included in the second screen (see ¶ [97-98]).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amano (US. Patent App. Pub. No. 2010/0064260) in view of Kubota et al. (US. Patent App. Pub. No. 2018/0061288), further in view of Uchino (US. Patent App. Pub. No. 2010/0162127), and further in view of Lee et al. (US. Patent App. Pub. No. 2018/0246604, “Lee”).
As per claim 4, as addressed, the combined Amano-Kubota teaches wherein a plurality of images that are each the image transmitted from each of the plurality of 10terminals include a third image that is an image of a window of a playable application (Amano, Fig. 1), a terminal of the plurality of terminals that transmits the third image (Amano, Fig. 1), and as addressed in claims 2 and 3 above, Uchino teaches:
the display control device determines a display area of each of the plurality of images on the second screen, based on the image supplemental information, and 20causes the third image to be displayed on a front side of the other image on the second screen when a display area of the third image and a display area of another image overlap each other.  
The combined Amano-Kubota-Uchino does not expressly teach the terminal that transmits the third image obtains, as a play state of the playable application, information indicating that pause has been released, and transmits to the display control device the third 15image whose pause has been released and the image supplemental information including the information indicating that pause has been released.
However, in a very similar method as taught by the combined Amano-Kubota-Uchino as shown in Fig. 4 and 13, Lee teaches as shown in Fig. 25, obtains, as a play state of the playable application (video playback), information indicating that pause has been released (see user interface including a pause status), and transmits to the display control device the third 15image whose pause has been released and the image supplemental information including the information indicating that pause has been released (at best understood by the examiner since the feature pause has been released is referred to as a play status (pause released) or (pause pressed). It is interpreted as the playable status of the video application is sent to the display device from the mobile terminal along with the associated video image (see Fig. 25 and 26, ¶ [251-260]). Lee further teaches the screens from the mobile terminals can rearranged by the user (see ¶ [126]).
Since Uchino teaches the received image layer can overlap other image layers based on the order the image received, Lee teaches transmitting the status of the playable application with pause released, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method as taught by Lee and incorporate into the method of the combined Amano-Kubota-Uchino so as to cause the third image (video playback) to be displayed on a front side of the other image on the second screen when a display area of the third image and a display area of another image overlap each other, the advantage is to be able to set a video application image on top of other images for sharing or the like. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611